                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION - BAY CITY

IN RE:

         ALISSA LYNN TABLISH,                                  Case No. 10-20372-dob
              Debtor.                                          Chapter 13 Proceeding
                                                               Hon. Daniel S. Opperman
_____________________________________/
ALISSA LYNN TABLISH,
      Plaintiff,

v.                                                             Adversary Proceeding
                                                               Case No. 18-2040-dob
AMERICAN EDUCATION SERVICES,
NAVIENT SOLUTIONS, LLC, NATIONAL
COLLEGIATE STUDENT LOAN TRUST 2004-1,
NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2005-2, NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2006-2, AND
SHERMETA LAW GROUP, PLLC,
      Defendants.
_____________________________________/

                       OPINION REGARDING MOTION TO DISMISS OF
                      DEFENDANT AMERICAN EDUCATION SERVICES

                                            Introduction

         Plaintiff, Alissa Lynn Tablish, reopened her case to file this adversary proceeding to

determine whether her debt to various Defendants is discharged and whether Defendants should be

held in contempt of Court for violating the discharge injunction. One Defendant, American

Education Services, filed a Motion to Dismiss, arguing that the debt it services is excepted by 11

U.S.C. § 523(a)(8)(A)(i). At oral argument, Plaintiff questioned the authenticity of Defendant’s

documents and Defendant explained that the proffered documents were authentic. The Court

allowed the parties an opportunity to supplement the record, which each party did. Thereafter, the



                                                  1 

 

     18-02040-dob     Doc 62     Filed 02/21/19        Entered 02/21/19 13:49:16     Page 1 of 7
Court held a status conference on December 14, 2018 and heard additional limited argument.

Because the Court is not satisfied that the record before it is complete, Defendant’s Motion to

Dismiss is denied.

                                                        Jurisdiction

         This Court has subject matter jurisdiction over this proceeding under 28 U.S.C. ' 1334(b),

28 U.S.C. ' 157, and E.D. Mich. LR 83.50(a). This is a core proceeding pursuant to 28 U.S.C. '

157(b)(2)(A) (matters concerning the administration of the estate) and (I) (determinations as to the

dischargeability of particular debts).

                                                       Facts

         Plaintiff filed a voluntary petition under Chapter 13 of the United States Bankruptcy Code

on February 5, 2010.1 After completion of her Chapter 13 plan, she received a discharge on

December 2, 2014, and her case was closed shortly thereafter. Plaintiff filed a motion to reopen

her bankruptcy case on May 2, 2018, for the purpose of filing this adversary proceeding. On July

6, 2018, she brought an adversary complaint against Defendants American Education Services,

Navient Solutions, LLC, National Collegiate Student Loan Trust (ANCST@) 2004-1, National

Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2006-2, and

Shermeta Law Group, PLLC. Plaintiff=s First Amended Complaint alleges she was an

undergraduate student at Delta College from 2003-2006 and at Saginaw Valley State University




         1
             As explored at the October 19, 2018 hearing, Plaintiff scheduled “AES 4/05 student loans in the amount of
$102,650.59” with no indication that this debt was contingent, unliquidated or disputed. Plaintiff’s Plan, Section
4(M) stated: The Plan includes the following additional provision(s): (1) This plan shall treat the debtor’s student
loan claims as general unsecured non-priority claims. (2) The automatic stay shall be effective as to these claims.
(3) AES (American Education Services) shall not be able to attempt to collect the debt owed to it during the pendency
of this plan from the debtor and the co-debtor, Cheryl Harper. The Plan was confirmed by the Court on April 9, 2010.


                                                          2 

 

    18-02040-dob         Doc 62      Filed 02/21/19            Entered 02/21/19 13:49:16           Page 2 of 7
from 2006-2008. In addition to Pell grants and direct Stafford loans,2 Plaintiff states that she

took out the following private loans: 1) a loan on May 18, 2004, in the amount of $33,519.55 by

NCST 2004-1; 2) a loan on April 22, 2005, in the amount of $27,333.24 by NCST 2005-2; 3) a

loan on April 28, 2006, in the amount of $11,173.18 by NCST 2006-2; and 4) a loan on October 1,

2006, in the amount of $2,102.00 by Navient. The First Amended Complaint sets forth that

Defendant American Education Services is a business entity that engages in the servicing and

collection of consumer debt.

        Plaintiff seeks a declaratory judgment that these private loans are dischargeable student

loans because they were not made solely for the Acost of attendance@ and were therefore not

qualified education loans under ' 523(a)(8)(B). She alleges that the Acost of attendance@ for

tuition and expenses for an undergraduate student living on campus at Delta College for the

2004-2005 year was $9,481.00 and for the 2005-2006 year was $9,684.00 and at Saginaw Valley

State University during the relevant time frame was $13,717.00 per year. Plaintiff also alleges

that Defendants demanded payments on the discharged debt in violation of the discharge order and

seeks a contempt finding for that alleged violation.

        Defendant American Education Services moved to dismiss this adversary proceeding

pursuant to Federal Rule of Civil Procedure 12(b)(6).3 It argues that, as a matter of law, the loans

at issue are nonprofit funded student loans under ' 523(a)(8)(A)(i) and are therefore

nondischargeable. In support of this argument, Defendant provides the loan agreements signed

by Plaintiff.



        2
          She sets forth that in 2004-2005, she borrowed $1,519.00 in Pell grants and in 2005-2006, she borrowed
$10,061.0 in direct Stafford loans and $2,025.00 in Pell grants.
        3
           Made applicable to this adversary proceeding by Federal Rule of Bankruptcy Procedure 7012.

                                                        3 

 

    18-02040-dob        Doc 62      Filed 02/21/19           Entered 02/21/19 13:49:16          Page 3 of 7
        Plaintiff objects to the Motion to Dismiss and argues that Adirect to consumer@ loans such

as the loans at issue do not qualify as education loans under the Code. Plaintiff also questioned

the authenticity of the documents produced by Defendant. The Court heard oral arguments and

allowed the parties to submit additional pleadings. Defendant American Education Services

claims the documents supplied to the Court in support of its motion are unique to the Plaintiff

because of a particular control number, so the pages not signed by the Plaintiff were the same.

But the Plaintiff has found another set of documents produced by Defendant American Education

Services in a different case for the Eastern District of Michigan in the case of In re Elizabeth

Kaufman, 09-56063-mar, Proof of Claim No. 16-1, that contain the same control number.

                                           Applicable Law

     A. Motion to Dismiss Standard

        Under Rule 12(b)(6), a party may assert by motion the Afailure to state a claim upon which

relief can be granted.@ The United States Supreme Court has held that in order to survive a Rule

12(b)(6) motion to dismiss, the complaint must allege Aenough facts to state a claim that is

plausible on its face.@ Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In so doing, the

Supreme Court renounced the previously A>accepted rule that a complaint should not be dismissed

for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts

in support of his claim which would entitle him to relief.=@ Id. at 561-62 (quoting Conley v.

Gibson, 355 U.S. 41, 45-46 (1957)). As explained by the Supreme Court in Twombly, while

AFederal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests,@ this Arequires more than labels and conclusions, and



                                                   4 

 

    18-02040-dob      Doc 62     Filed 02/21/19         Entered 02/21/19 13:49:16      Page 4 of 7
a formulaic recitation of the elements of a cause of action will not do[.] . . . Factual allegations

must be enough to raise a right to relief above the speculative level,@ assuming that all of the

complaint=s allegations are true. Id. at 555 (internal quotations and citations omitted).

       In Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009), the Supreme Court confirmed that the

Twombly standard applies in all federal civil actions and not just in antitrust disputes as was the

case in Twombly. The Supreme Court also emphasized that the assumption that all of the

allegations are true does not apply to legal conclusions: A[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.@ Id. at 678 (citing

Twombly, 550 U.S. at 555). Moreover, the Supreme Court noted that Awhere the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the complaint

has allegedCbut it has not >show[n]=C>that the pleader is entitled to relief.=@ Id. at 679 (quoting

Fed. R. Civ. P. 8(a)(2)).

       In sum, while the plausibility standard first set forth by Twombly does not require A>detailed

factual allegations=@ or a showing of probability, id. at 678 (quoting Twombly, 550 U.S. at 555),

A>the complaint must contain either direct or inferential allegations respecting all material elements

to sustain a recovery under some viable legal theory,=@ Digeronimo Aggregates, LLC v. Zemla, 763

F.3d 506, 509 (6th Cir. 2014) (quoting Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir.

2012)). When deciding a Rule 12(b)(6) motion to dismiss, the Court Amust >construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true, and draw all

reasonable inferences in favor of the plaintiff.=@ Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir.

2015) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). The defendant has the

burden of showing that the plaintiff failed to state a plausible claim for relief. Id.



                                                   5 

 

    18-02040-dob     Doc 62      Filed 02/21/19         Entered 02/21/19 13:49:16        Page 5 of 7
     B. Section 523(a)(8)

        Section 523(a)(8) provides an exception from discharge under certain circumstances:

        (8) unless excepting such debt from discharge under this paragraph would impose
        an undue hardship on the debtor and the debtor=s dependents, forC

         (A)
               (i) an educational benefit overpayment or loan made, insured, or guaranteed
               by a governmental unit, or made under any program funded in whole or in
               part by a governmental unit or nonprofit institution; or

               (ii) an obligation to repay funds received as an educational benefit,
               scholarship, or stipend; or

         (B) any other educational loan that is a qualified education loan, as defined in
        section 221(d)(1) of the Internal Revenue Code of 1986, incurred by a debtor who
        is an individual[.]

11 U.S.C. ' 523(a)(8).

                                     Analysis and Conclusion

        While the Court was prepared to address Defendant’s Motion completely, it cannot do so at

this time because it is unclear if the documents attached to Defendant’s motion are accurate or

admissible. Putting aside the finer issues of admissibility of copies of documents, the Court

cannot summarily overlook a fundamental, unexplained issue of how a unique control number for

an individual borrower somehow appears in at least another different case with two different

debtors/borrowers. Until this discrepancy can be explained, the Court does not have a sufficient

factual basis to grant Defendant’s relief. At this stage of the case, Plaintiff has stated a cause of

action as required by Twombly and Iqbal. Accordingly, Defendant’s Motion to Dismiss is denied.




                                                  6 

 

    18-02040-dob     Doc 62     Filed 02/21/19         Entered 02/21/19 13:49:16      Page 6 of 7
       Counsel for Plaintiff is directed to prepare an order consistent with this Opinion and the

entry of order procedures of this Court.

Signed on February 21, 2019




                                                 7 

 

    18-02040-dob     Doc 62     Filed 02/21/19        Entered 02/21/19 13:49:16    Page 7 of 7
